DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10-2019-0114809) in view of Bright et al (US 2002/0025720).
Re claim 1, Kim discloses a radar apparatus (100) comprising: a circuit board (130) provided inside a housing (140) having an upper side open, and on which an RF element (150) is mounted on an upper surface; and a cavity (120) having an open lower side and coupled to the upper surface of the circuit board for accommodating the RF element (Figs 1, 3), but does not disclose the cavity including a coupling portion extending downwardly in a region of a surface coupled to the circuit board, and the coupling portion is inserted into a coupling hole formed in the circuit board to contact a ground plane of the circuit board.
Re claim 2, wherein a space is formed between the cavity and the RF element (Fig 3).
Re claim 6, further comprising a radome (120) with an open lower side and coupled to the housing (Fig 1).
Re claim 7, wherein an upper surface of the cavity is coupled to a lower surface of the radome (Fig 3).
Re claim 8, further comprising an antenna mounted on a region (131) (page 5, 3rd paragraph) separated from a region (132) on which the RF element is mounted among the upper surface of the circuit board (Fig 1), wherein the radome is formed so that a region corresponding to a region in which the antenna is mounted protrudes in a direction of the antenna (Fig 3).
The teaching as discussed above does not disclose wherein a plurality of the coupling portions are spaced apart from each other at a predetermined interval, and a plurality of the coupling holes are formed to correspond to the coupling portion (re claim 10), wherein the coupling portion is formed in the form of a plate, and the coupling hole is formed in a shape into which the plate-shaped coupling portion is inserted (re claim 11).
Bright et al teach the use of a coupling portion (23) extending downwardly in a region of a surface coupled to a circuit board (10)3, and the coupling portion is inserted into a coupling hole formed in the circuit board to contact a ground plane of the circuit board (Fig 2)[0018], a plurality of the coupling portions (23) are spaced apart from each other at a predetermined interval (Fig 1), and a plurality of the coupling holes are formed to correspond to the coupling portion (Fig 1), wherein the coupling portion is formed in the form of a plate (Fig 1), and the coupling hole is formed in a shape into which the plate-shaped coupling portion is inserted (Fig 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the coupling portion(s) and other features as discussed above with the cavity of Kim for grounding the cavity.

.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10-2019-0114809) in view of Bright et al (US 2002/0025720) and Bang et al (US 2017/0318713).
The teaching as discussed above does not disclose wherein the cavity is formed of a polymer resin containing conductive powder to shield electromagnetic waves from an outside.
Bang et al teach the use of a polymer resin containing conductive powder to shield electromagnetic waves [0055]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the polymer resin and conductive powder with the cavity of Kim for intended use.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10-2019-0114809) in view of Bright et al (US 2002/0025720) and Castaneda et al (US 5,596,487).
The teaching as discussed above does not disclose a shield can provided between the circuit board and the housing.
Castaneda et al teach the use of a shield can (112) provided between a circuit board (108) and a housing (104). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the shield can with the housing of Kim for shielding the circuit board.

Allowable Subject Matter
Claims 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847